Title: To Thomas Jefferson from Ephraim Kirby, 3 January 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Dear Sir
            Litchfield January 3rd. 1803
          
          Accept my grateful acknowledgement of the letter which you did me the honor to write on the 10th. ulto.—The appointment of Mr Judd under the Bankrupt Law will not be condemned as injudicious or unfit, even by those who are in the constant habit of condemning every act of the present administration. His age, experience, and respectable rank in society placed him on uncontested ground. 
          The official communication at the opening of Congress is read with approbation and pleasure by every friend of the government in this vicinity. Even the most clamorous opposers are struck with a temporary locked jaw, and yeild a kind of tacit approbation. This however will not continue. The leaders of the party will discover in it many faults, for with them no executive act can pass without censure. 
          Mr. Abraham Bishop of New Haven has frequently communicated with me on the subject of a reform in the Collection Laws of the United States. I have given attention to the subject, and am fully persuaded that the present system is susceptible of great improvement. Every thing hitherto, on this subject has been a course of experiment. Twelve years has furnished a stock of experience sufficient for a permanent foundation. Perhaps a better time for the perfection of our system of revenue laws will never occur. We are at peace with all nations; and the nations of Europe are at peace with each other; our commercial relations are established, the republican sentiments which gave us a national existence are in full operation, and the people are earnestly looking forward with expectations of governmental reform and improvement. The present laws which respect the external revenues have been passed at different times, are intermingled with the other laws throughout the five volumes of Statutes; to these may be added a cumbrous mass of Treasury instructions, frequently furnished on the spur of the occasion, without concert or digestion, forming in the whole a system too complicated to be easily understood by those most conversant with all its parts, and altogether uninteligible to a great portion of our fellow citizens whose interests are most materially affected by it.—Hence the frequent complaints of penalties being incurred and petitions for redress, &c. I will convey to you the outlines of Mr. Bishops plan in his own words.— 
          “1. Supposing all the laws on the collection of the external revenues, including registering &c. to be as good as they can be made; it is proposed that they be printed in one volume, and all additions to be made in the same, as is done in Statute law books, this to be entitled “Collection law of the United States.” The advantage of this would be that the officers could more easily refer to them, Merchants, Owners & Masters of Vessels could have them, which they never will have, provided they must purchase all the laws in order to know the collection laws. Now from the circumstance of not having them, they are frequently subjected to penalties, and commerce which you would encourage is injured. Penalties are undesirable; they are like public whippings, and they would seldom be incurred, if no vessel was allowed to be cleared without having one of the collection laws. The expence of the United States would be defrayed by the purchases of Merchants and Masters of Vessels, and Collectors would be supplied for that purpose on a plan hereafter to be proposed.—This is the simplest of Improvements, yet of great consequence to a permanent system of revenue. 
          “2nd. Supposing the principles and provisions of the Collection Law, and the language and arrangement to be the best, yet that the law is made obscure by reason of its length. I propose that the forms of oaths, bonds &c. be excluded—in fact that all forms of doing the business shall be refered to the Secretary to be by him communicated in a mode to be noted hereafter (and sanctioned by Congress if necessary). Thus the things to be done, and the things which are prohibited will constitute the law. Reference to the Collection law of 1799, will show that the detachment of the forms will greatly abridge the law—and a reference to other laws establishing Courts &c will shew that the mode of doing business is not necessary to be enacted.—The shortening of the laws, leaving all its principles & provisions entire, will be found a great improvement. 
          “3rd. Supposing as before (except that the laws are in one volume, the forms excluded) the arrangement to be incorrect. this can be corrected by retaining all the words, yet reducing each distinct subject to a distinct chapter.—if the language is tedious or obscure, it can be altered by the mere application of plain english and the introduction of inteligible law terms. In the first pages in which the districts &c are defined The repetition of words may be saved, and under the head of each State may be placed each collection district in one column, the officers in a second, ports of entry in a third &c.—fees, penalties rates of duties should form so many distinct tables. Under this head I propose no alteration which shall affect the principles or provisions of the collection law, but such mere mechanical alterations as would be obviously convenient. 
          “4th. Supposing any alterations to be necessary in the principles or provisions of the Law, the knowledge necessary to do this to any extent must be in the officers of the Treasury, as they are in possession of all the letters which have been written and have seen every difficulty which attended the operation of collecting—It must occur to them that the coasting Act is extremely obscure in its provisions, multiplied and severe in its penalties. The Coasters are very reluctant at paying hospital money, because they employ landsmen, and change them often and seldom collect it, and the hospital lists from this circumstance are very uncertain.—I would propose that no papers issue for Coasters, except in January of each year—then the Officers and Coasters are most at leisure & the business issuing annually in a certain month would not be forgotten—if there was any change of owners in the interim, they should be endorsed—& each Coaster should pay on receiving new papers, in lieu of hospital & tonnage money 20 Cents ⅌r. Ton, and give bond in 20 Dollars ⅌r. ton. The definition of what a Coaster may not carry without clearance and entry is more abstruse than fluxions.—The registering act is in much the same way exceptionable, but I forbear to comment on improvements on the structure of the laws.
          “5th. Supposing the foregoing improvements to be made, the mode of doing business safely and perspicuously next deserves consideration. The Secretary will prepare a printed book of forms of every kind of business under distinct heads—that is—supposing the registering forms to be good, let these be printed of every class—so of the forms of all returns to the Comptroler—to the Secretary &c. and in the preface to these let instructions be given as to the manner in which the whole is to be transacted between the officers and the Treasury department—each paper to have the title headings and columns printed. This will make the weekly and all other returns to the Treasury alike—and the instructions would be headed as the Blanks—thus under the head of drawbacks every instruction on that subject would be given, so of fisheries, debentures, tonage, hospital &c.—These forms should be well considered, and when done there should be no additional columns. Any instructions distinct from these, afterwards wanted, must be given without abstract. The multiplication of abstracts &c since the begining has been great and the bias has been towards burthening instead of lightening it.—The Secretary will also prepare another Book of forms, continuing all the forms of entries, oaths, bonds, clearances, &c. each headed with the business alluded to—and in order to reduce to a smaller number the forms, let all the oaths belonging to an entry be printed in small type at the foot of it—also the entries for bounty &c Forms on forms are now attached by wafers, which is inconvenient. 
          
          “As another improvement under this head, I propose that of the forms thus prepared, a sufficient number be struck off to form a supply for all the offices. This would produce the Books in the offices all of each kind of a length—the returns from the offices all similar in form to the Books and to each other, and an immense saving of labor to the officers. This mode may appear at first expensive and difficult in practice, but it will be profitable to the United States and highly convenient to the officers.—At present each Collector has a small stock of blanks, which he will deliver over to his successor, if he approves of him. He has a small set of Books, of which he will sell the blank part, if he is suceeded or superceeded. From the want of printed or precise forms, the mode of keeping the Books will be various; and the whole business being of very uncertain tenor and duration, the calculations are accordingly.—Any individual would take on himself the whole expence if he might have such emoluments as the saveings to the Collectors could afford—And the conveyance of a stock for all the eastern offices to Boston, of the middle to New York and Philadelphia, of the Southern to Petersburgh and Charlestown could not be difficult. 
          “Mechanical uniformity can be attained in all the offices and if one person were to contract for all the printing of law books, registers, sea letters, enrollments, blanks, and every thing belonging to the external revenue, he could supply all the unofficial papers according to any demand 
          “I have spoken of an uniformity of new books Of these the actual state of the registering business &c should be brought forward on the   day of   and thence continued, and all returns would be merely copying, without the labor of ruling, heading, and hazard of mistakes—and even if the first arrangement of the business should cost the United States as much as half the expence of a frigate at the outfit, the emolument to the government, would in the course of a few years be greater than the value of a navy. 
          “As the business is now done in every port in the United States, it is not probable that the Registers Office can ascertain within two hundred thousand Tons the amount of actual tonage in the United States—This is oweing to the complication of the System;—Exports are subject to all manner of uncertainties, and indeed all that part of the external revenue system which can be discerned by a collector is obscured.—It must be the worth of some time & of several men to place this business in a situation, which shall require few alterations or letters of explanation.” 
          Thus far I have given the very words of Mr Bishop. Believing that even imperfect hints toward improvement on a subject of that importance, would not be unacceptable, I have presumed to submit the foregoing observations, and am 
          with the highest respect Your Obedt. Servt
          
            Ephm Kirby
          
        